ACCEPTED
                                                                                                13-15-0008-CR
                                                                               THIRTEENTH COURT OF APPEALS
          FILED                                                                       CORPUS CHRISTI, TEXAS
IN THE 13TH COURT OF APPEALS                                                             7/10/2015 12:26:36 PM
  CORPUS CHRISTI - EDINBURG                                                             CECILE FOY GSANGER
                                                                                                        CLERK

       07/10/15                           APPEAL NUMBER
CECILE FOY GSANGER, CLERK
BY cholloway                               13-14-00008-CR            RECEIVED IN
                                                               13th COURT OF APPEALS
                                                            CORPUS CHRISTI/EDINBURG, TEXAS
                                       TRIAL COURT NUMBER 7/10/2015 12:26:36 PM
                                          B-14-20420-0-CR-B      CECILE FOY GSANGER
                                                                       Clerk
                                     IN THE COURT OF APPEALS
                               THIRTEENTH SUPREME JUDICIAL DISTRICT
                                      OF THE STATE OF TEXAS

                                         MICHAEL CORTEZ
                                           APPELLANT

                                                 VS.

                                        THE STATE OF TEXAS
                                             APPELLEE

                         APPEAL FROM THE 36TH JUDICIAL DISTRICT COURT

                                     OF ARANSAS COUNTY, TEXAS

                               AMENDED BRIEF OF APPELLANT
                               2nd
                                    With Correct Service Date
               Second Amended Ander’s Brief With Request for Extension of Time
             And Motion to Withdraw, Statement that a Motion for Pro Se Access to the
            Appellate Record and Rules for Petition For Discretionary Review Have Been
                                    Provided to the Appellant


                                                            RICK HOLSTEIN
                                                            819 N. Upper Broadway
                                                            Corpus Christi, Texas
                                                            (361) 883-8649
                                                            Bar No. 09915150
                                                            COUNSEL ON APPEAL

            ORAL ARGUMENT WAIVED
                                 TABLE OF CONTENTS

Table of Cases and Lists of Authorities              ii

Table of Parties and Counsel                         iii

Certificate of Counsel                               1

Statement of the Case                                2

Statement Regarding Oral Argument                    2

Special Statement to the Court                       2

Statement of Facts                                   3

Summary of Argument                                  3

Argument                                             3

Conclusion                                           4

Certificate of Service                               5
             TABLE OF CASES AND LIST OF AUTHORITIES

1.   Anders v. California, 386 U.S. 738 (1967)                1

2.   Gainous v. State, 436S.W.2d 137 (Tex. Crim. App. 1969)   1

3.   Strickland v. Washington, 446, 691-692, 104 S. Ct. 3
     2052, 80 L. Ed. 2d. 674 (1984)

4.   Ingham v. State, 679 S.W.2d 503 (Tex. Crim. App. 1984)   3




                                          i
                      TABLE OF PARTIES AND COUNSEL

Appellant- Michael Cortez, TDCJ-ID 0389278, Hughes Unit, Rt. 2, Box 4400,
Gatesville, Texas, 76597.

Appellant's Court Appointed Counsel- James Rick Holstein, 819 N. upper
Broadway Street, Corpus Christi, Texas 78401.

Appellant’s Initial Trial Counsel-Ms. Michelle Ochoa Texas Riogrande Legal Aid,
Inc. 331a N. Washington St. Beeville, Texas 78102

Appellant’s Trial Attorney- Robert Flynn, Corpus Christi, Texas, 78401.

Jose Aliseda, District Attorney, 156th Judicial District, 103 W. Washington,
Beeville, Texas, 78102.

James Sales III, Asst. District Attorney, 156th Judicial District, 103 W.
Washington, Beeville, Texas, 78102.

Deborah Branch, Asst. District Attorney, 156th Judicial District, 103 W.
Washington, Beeville, Texas, 78102.

Honorable Starr Bauer, Judge 36th Judicial District Court, P.O. Box 700, Sinton,
Texas 78387.




                                       ii
                                   13-15-00008-CR

MICHAEL CORTEZ                               '     IN THE COURT OF
                                         APPEALS
APPELLANT                                '
                                         '
VS.                                      '   13TH SUPREME JUDICIAL
                                         '   DISTRICT
                                         '
THE STATE OF TEXAS                       '
APPELLEE                                 '   OF THE STATE OF TEXAS

                  SECOND AMENDED BRIEF OF APPELLANT

TO THE HONORABLE JUDGES OF SAID COURT:


         COMES NOW, MICHAEL CORTEZ, hereinafter referred to as Appellant

and respectfully submits this his trial brief. In support thereof, Appellant shows the

following:

                           CERTIFICATE OF COUNSEL

      In compliance with the requirements of Anders v. California, 386 U.S. 738

(1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969), the

undersigned appointed Counsel on Appeal for Appellant states that Counsel has

diligently reviewed the entire record in this cause and the law applicable thereto and in

his opinion that there are no grounds of error upon which an appeal can be predicated.

         The undersigned has served a copy of this brief upon Appellant. At that time

the undersigned informed Appellant by letter that it is the view of counsel that the

                                           1
appeal is wholly without merit, but that he has the right to review the record and file a

pro se appellant brief within 30 days of the date of the filing of this brief, if he so

desires. Appellant has been provided with a pro se motion for access to the appellate o

record and the undersigned requests this Court to grant Appellant an extension of time

for filing of a pro se brief of thirty days from the date of the filing of this brief, if he so

desires and to allow the undersigned to withdraw as counsel.

                             STATEMENT OF THE CASE

          On April 24, 2014 Appellant was indicted on three counts of aggravated

assault with a deadly weapon. (C.R. Vol. I, pp. 3-4) Notice of two prior felony

convictions and intent to enhance was filed on June 23, 2014. (Id. Pp. 39-40) On

December 15, 2014 the case came on for trial by jury and on December 16, 2015 the

Jury found Appellant guilty on all three counts of aggravated assault with a deadly

weapon. (Id. Pp. 102-104) On December 17, 2014 the jury assessed a sentence of 45

years on each count. (Id. Pp. 109-111)

                  STATEMENT REGARDING ORAL ARGUMENT

          As this is an Ander’s Brief oral argument would not be beneficial.

                      SPECIAL STATEMENT TO THE COURT

                                 (ISSUES PRESENTED)

          After diligent search, counsel has determined that the appeal in this cause is


                                              2
has no non-frivolous or meritorious ground. Counsel has reviewed the clerk’s record

and the reporter’s record of the pretrial, trial and believes no harmful or jurisdictional

error is apparent. No procedural error is apparent. The Indictment complies with the

law. There is legally sufficient evidence to support the Jury’s findings and Court’s

judgment; there was no evidence to support abuse of discretion by the Court. The

judgment has no errors. The record and transcript reflect no reversible or harmful

error. Appellant’s counsel has reviewed the conduct of trial counsel and is of the

opinion that it meets the standard of conduct set out in Strickland v. Washington, 466
U.S. 668, Ingham v. State, 679 S.W.2d503(Tex.Crim.App.1984).

                               STATEMENT OF FACTS

         Review of the Record and Transcript found no non-frivolous basis for an

appeal. See Special Statement to the Court.

                           SUMMARY OF ARGUMENT

         Review of the Record and Transcript found no non-frivolous basis for an

appeal. See Special Statement to the Court.

                                     ARGUMENT

         Review of the Record and Transcript found no non-frivolous basis for an

appeal. See Special Statement to the Court.




                                            3
                                     CONCLUSION

          Although appellant’s Counsel has found no grounds for relief, counsel

requests that the Court grant an Extension of Time to File Brief, for thirty days from

the date of filing of this brief, to allow appellant the opportunity to file a pro se brief.

Therefore Rick Holstein, Counsel for Appellant, respectfully requests this Court

acknowledge and approve this, his request to withdraw from his court appointed duty

of providing further legal representation to Appellant on Appeal. In addition too

providing this brief and the record, Counsel is providing Appellant with the Rules for

Petition for Discretionary Review and a motion for Pro Se Access to the Appellate

record.

                                                 Respectfully submitted
                                                 /s/_Rick Holstein_______
                                                 Rick Holstein
                                                 819 N. Upper Broadway St.
                                                 Corpus Christi, Texas 78401
                                                 Telephone: (361) 883-8649
                     `                           Facsimile:(361) 883-3199
                                                 Bar No. 09915150




                                             4
             CERTIFICATE OF COMPLIANCE OF WORD COUNT

In accordance with Texas Rule of Appellate Procedure 9.4(i), the undersigned
attorney of record certifies that the foregoing brief contains 655 words, excluding
those words identified as not being counted in appellate rule of procedure 9.4(i)(1),
and was prepared on Microsoft Word 2008 for Mac. ®.


                                             /s/_Rick Holstein____________
                                             Rick Holstein


                             CERTIFICATE OF SERVICE

      I, certify that a true and correct copy of the above foregoing motion has been
delivered to the following:

Mr. Jose Aliseda, District Attorney, 156th Judicial District, 103 W. Washington,
Beeville, Texas, 78102.

On this day July 10, 2015.

                                             s/Rick Holstein
                                             Rick Holstein




                                         5